Hayon v Rearddn, 20-cv-04668(PKC)                                                             Sunday, December 06,2020
           (r



Dear Hon Chen,                                                                                   Received by the Pro Se Office
                                                                                                 12/16/2020-KC

I am Odelia Cohen,and not a party to this proceeding.

I submit this affirmation in support of Petitioner's motion for bail and this Court's Order dated 11/11/2020

During the months of February 2020-May 2020, at the request of Petitioner, I constantly inquired when Petitioner will
have his appellate attorney via text and phone by contacting Doug Appel, his former trial attorney.

Enclosed are screenshots of the text messages. A recorded message on screenshot #6,transcribed by me,is written out.

Respectfully Submitted,
Odelia Cohen


I affirm under penalty of perjury that everything here is true.




                       FILED
                    IN CLERK'S OFFK
                               OFFICE
                U.S. DISTRICT COURT E.D.N.Y.
                        TRICTCOURTi

                •k DEC16 2(I20 ★
                BROOKLYN OFFICE




                                                        Page 1 of 3
Hayon v Reardon, 20-cv-04668(PKC)                                                             Sunday. December 06.2020
         ^ip^^laS'^pel::                           ;Ppuglas Appet
                                                   iwoWc   ■



                                                                                       Also, he wanted me to ask you
       I just spoke to Joseph.                 I can give you my office                if you know who is new lawyer
       You can call the appellate              address. 16 Court Street,               is
       division at 718-875-1300 to             Suite 2402. Brooklyn 11241
      find out who his appellate                                                                         Hedoesntknow
      attorney is, if one has been
      assigned. Ask to speak with
      Jackie Vasquez. Good tuck               Thank you. Can you send me                I'm certain that he's incorrect.
      and Good Shabbos
                                              your age as well                          He can make phone calls
                                                                                        without knowing his lawyers
                                                                                       age. i don't know if he's yet
                                 Thankyou                                              been appointed an appellate
                                               Not sure why you would                   attorney. I
                                               possibly need my age. I'm
                                               sorry
      Hi Doug,in order for Joseph's                                                    won't be notified. Was the
      to make phone calls, he needs                                                    clerk at the appellate division
                                              That's what he told me. He               helpful?
      to submit more information.
                                              needs address and age to
      Can you please text me your
                                              make phone calls. I don't know
      address and age?                                                                 He needs addresses and age
                                              the rules.
                                                                                       to make phone calls in genei
                                                                                       that's what he told me. No I
                                              Also, he wanted me to ask y(
      i        niuo %/iM • mv» nffiro
                                                                                       why.


                                                                                              Douglas Appel ■

      that s what he told me. No idea                                                  attorney,that is who filed the
"^ why.                                     #5                                    '"'^appeal
                                              Hi Doug. I called the appellate
      I don't know if he contacted the        court and spoke to Jackie                The Notice only preserves his
      clerk.                                  asking about Joseph's                    right to appeal later. Joseph
                                              appellate attorney but she               has an original of my Notice
                                              said there was no appeal filed.          of Appeal with the stamps
                                              Joseph said that you appealed            showing it was filed with the
      What's the clerk's phone                the day of the hearing. Can you          court and DA
      number                                  please find out why the appeal
                                              was not transferred to the
                                              appellate court? Please let me
                                              know. Thanks.
      Look up about 10 texts
                                              No appeal was filed. I filed a
                                                                                       Not sure what more I can
                                              Notice of Appeal along with
                                                                                       do. I filed the necessary
                                              the order for a free appellate
                                Ok Thanks                                              documents. Ask the clerk
                                              attorney
                                                                                       if they were received - the
                                                                                       Notice of AppesI and order
                                              Once he gets the appellate               from the trial judge
      Hi Doug. I called the appellate         attorney,that is who filed the-
      court and spoke to Jackie               appeal
                                                                                       assigning a free appellate
      asking about Joseph's                                                            attorney, if the clerk doesn't


Recording in #6: Hi, Doug ifs Just easier if I send this recording. So how is he supposed to file for a free attorney?
Because I spoke to Jackie and she said that nothing was in the system under his name.She said there was no appeal so
there was no appelate attorney assigned. So how would I go forth with that?

                                                       Page 2 of 3
Hayon v Rearddn, 20-cv-04668(PKC)                                                                  Sunday, December 06,2020
              dougfes                                 Douglas Appel
                                                      Mob'ik"


                                                transfer it?                                  Thanks so much.
^ assigning a free appellate                                                             #9
 attorney. If the clerk doesnt
'have them,Joseph has                           It's not the trial judge. I filed
 originals showing they were                    it with the appellate court.                  I couldn't get through but
     filed                                      Joseph has the proof                          sent an email. When I hear
                                                                                              back, I'll let you know


     If you gave them that notice it            Yes He has the papers but                                          Thank you.
     should have been filed by now.             Jackie said there was no
                                                appeal filed. Can you find out            Sometimes I called Jackie and
                                                why?                                          left a message but didnt hear
    So if the trial judge, whom you
    gave the notice of appeal to,                                                             back from her. Last week I
    didn't transfer it. can you ask                                                       called and left a message and
    the judge to follow up and                                                            she did response. So if you do
                                                Hi Doug,Good morning.                         not hear from them within a
    transfer it?
                                                718-875-1300 is the number                certain amount of time please
                                                you gave me to contact the                follow up and let me know.
    So if the trial judge, whom you             appellate division. Please                Thanks again
    gave the notice of appeal to,               contact Jackie or anyone who
    didn't transfer it. can you ask             can help you out so we can find
    the judge to follow up and                  out why it has been delayed^
    transfer it?                                Thanks so much.                               I got email back. They
                                                                                                                        aU.




             ^ppuglas;Appe^^                          Douglas Appel r;     ■    ;
             '■ Mobil'?' ^    ■    .■
                      6/-1/13 2:30 PM
 #10
     I got email back. They
     apparently don't have the                  I refilled the Notice of Appeal
     notice of appeal. I emailed                today
     them an original copy with
     the appellate clerk's stamp
     and waiting to hear back.                                          Thank you

                                                Did they say how long it'll
                                                take to process or is there a
                                                standard time range?

    Oh wow. see something wasn't
    right, ok Thank you.
                                                They said they'd send it
                                                to the appeals court as a
                                                second submission and you
     I refilled the Notice of Appeal            can contact the appellate the
     today                                      middle of next week


                                        Thank                                       Ok




                                                          Page 3 of 3
               {"■}
               o
               u

               fM
               0
               iii
               •ri


               •r*5

               O
          )Q   '>•!



      c
      O


«a\


M
